Title: To George Washington from George Augustine Washington, 7 July 1792
From: Washington, George Augustine
To: Washington, George



Honor’d Uncle
Sulpher Springs Berkley County [Va.]10 Miles from my FathersJuly 7th 1792

I wrote You the 24th Ulto that I had contrary to my fixed resolution of returning to my Mount Vernon in a fortnight been tempted to procrastinate the time—from the flattering hope of benefiting my health, which is really so precarious that I am at a loss what to say about it—I am some times for three or four days tantalized with a belief that I am geting better but by the slightest cold (which with all the prudence I can use am very subject to) my indisposition is increasd—not experiencing that advantage which I had flatterd myself with and anxiously wishing to return I had determind t⟨o⟩ do it but have been over rooled by the advise of a Physician in this County whose skill I have confidence in, to delay my return for a short time, and by the effects of this water which he doubted not I should find beneficial, as he did not think my disorder consumptive and if it was should the waters disagree with me I might desist in the use of it—my complaints are complicated, my head which is frequently and severely disorderd is I apprehend either rheumattic or nervous, for which complaints this spring has been found very advantages—I came here yesturday and unless I here some unfavorable

accounts from Mt Vernon (which I hope will not be the case) mean to continue a fortnight if I find I am like to benefit from it—I very reluctantly consente⟨d⟩ to a longer absence and nothing short of the desireable object I am in persuit of would tempt me—if I can only regain a tolerable share of health I promise myself much satisfaction from Yours and my Aunts return to Mt Vernon—No conveyance offering immediately to Philadelphia I forward this by a Gentleman to Frederick Town to be put in the Post Office at that place—I feel a constant concern for the health and happiness of Yourself my Aunt & the Children and believe me to be with the most unbounded attachment Your truely affectionate Nephew

Go. A. Washington


I beg my good wishes to be offerd to Mr & Mrs Lear the Gentlemen of Your family my Cousins Geo: & L: Washington.

